16‐1389‐cv 
     Ahmed v. Astoria Bank 
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                     
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 9th day of May, two thousand seventeen. 
 4    
 5         PRESENT:  JOHN M. WALKER, JR., 
 6                          GERARD E. LYNCH, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges. 
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         SHERIN AHMED, 
11    
12                          Plaintiff‐Appellant, 
13                                   
14                                  v.                                               No. 16‐1389‐cv 
15                                   
16         ASTORIA BANK, FKA ASTORIA FEDERAL SAVINGS 
17         AND LOAN ASSOCIATION,     
18    
19                          Defendant–Appellee, 
20          
21         MAUREEN RUSSO, individually and in her 
22         official capacity and as aider and abettor, 
23          
24                          Defendant. 
25         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
26    
27    
 1         FOR APPELLANT:                          FRED R. PROFETA, JR., Profeta & 
 2                                                 Eisenstein, New York, NY. 
 3          
 4         FOR APPELLEE :                          MARK S. MANCHER (Kimberly N. 
 5                                                 Dobson, on the brief), Jackson Lewis 
 6                                                 P.C., Melville, NY. 
 7    
 8         Appeal from a judgment of the United States District Court for the Eastern 

 9   District of New York (Jack B. Weinstein, Judge). 

10         UPON DUE CONSIDERATION, it is HEREBY ORDERED, ADJUDGED, 

11   AND DECREED that the judgment of the District Court is VACATED and the 

12   case is REMANDED for further proceedings. 

13         Plaintiff Sherin Ahmed appeals from a judgment of the District Court 

14   (Weinstein, J.) granting summary judgment in favor of defendants Astoria Bank 

15   and Maureen Russo.    In this appeal, Ahmed challenges only the dismissal of her 

16   hostile work environment claim against Astoria Bank under Title VII of the Civil 

17   Rights Act of 1964, 42 U.S.C. § 2000e et seq.    Ahmed argues that she adduced 

18   sufficient evidence from which a reasonable jury could find that she was 

19   subjected to a hostile work environment because she is Egyptian and Muslim.   

20   We assume the parties’ familiarity with the facts and record of the prior 

21   proceedings, to which we refer only as necessary to explain our decision to vacate 

22   and remand. 

                                               2
 1         As a threshold issue, Astoria Bank argues that Ahmed’s affirmation, 

 2   submitted in opposition to Astoria Bank’s motion for summary judgment, should 

 3   not be considered because it contradicts Ahmed’s prior deposition testimony.    In 

 4   particular, Astoria Bank contends that (1) Ahmed testified to only two instances 

 5   in which a senior supervisor at Astoria Bank, Anthony Figeroux, made comments 

 6   about Ahmed’s hijab, while her affirmation states that Figeroux “constantly told 

 7   [her] to remove [her] hijab,” and (2) Ahmed testified that Russo used hand 

 8   gestures when speaking to Ahmed in everyday conversation but did not describe 

 9   the frequency of the conduct, while her affirmation states that Russo “continually 

10   used gestures to communicate” with Ahmed and also spoke to her “very 

11   slow[ly].”    We disagree. 

12         “The ‘sham issue of fact’ doctrine prohibits a party from defeating 

13   summary judgment simply by submitting an affirmation that contradicts the 

14   party’s previous sworn testimony.”    Moll v. Telesector Res. Grp., Inc., 760 F.3d 

15   198, 205 (2d Cir. 2014) (quotation marks and emphasis omitted).    But the doctrine 

16   does not apply where, as here, the statements in the deposition do not contradict 

17   the affirmation, or where the affirmation addresses an issue that was not 




                                              3
 1   “thoroughly or clearly explored” during the deposition.    In re World Trade Ctr. 

 2   Lower Manhattan Disaster Site Litig., 758 F.3d 202, 213 (2d Cir. 2014). 

 3         Ahmed’s deposition testimony about Figeroux concerned Figeroux’s 

 4   conduct at another bank prior to Ahmed’s tenure at Astoria Bank.    That 

 5   testimony does not contradict Ahmed’s statements that Figeroux “constantly” 

 6   commented on her hijab and made several other offensive comments while she 

 7   worked at Astoria Bank.    As for Russo, Ahmed testified, consistent with her 

 8   affirmation, that Russo used her hands for “anything she [had] to discuss” with 

 9   Ahmed and that Russo used gestures “during her conversation[s] with” Ahmed.   

10   Accordingly, Ahmed’s affirmation was properly before the District Court on 

11   summary judgment. 

12         We turn next to the grant of summary judgment.    As the District Court 

13   itself recognized, the evidence in this case is “right on the knife’s edge of either 

14   granting [summary judgment] or allowing [the case] to go to the jury.”    Viewing 

15   the evidence in the light most favorable to Ahmed, we conclude that a reasonable 

16   jury could find that Ahmed was subjected to discriminatory harassment that was 

17   “sufficiently severe or pervasive to alter the conditions of [her] employment and 

18   create an abusive working environment, and that a specific basis exists for 

                                                4
 1   imputing the objectionable conduct to [Astoria Bank].”    Tolbert v. Smith, 790 

 2   F.3d 427, 439 (2d Cir. 2015) (quotation marks omitted).    There was admissible 

 3   evidence that Figeroux (1) “constantly” told Ahmed to remove her hijab, which 

 4   he referred to as a “rag,” (2) demeaned Ahmed’s race, ethnicity, and religion “[o]n 

 5   several occasions,” and (3) made a comment during Ahmed’s interview on 

 6   September 11, 2013 that Ahmed and two other Muslim employees were 

 7   “suspicious” and that he was thankful he was “in the other side of the building in 

 8   case you guys do anything.”    This evidence, together with the evidence of 

 9   Russo’s comments and conduct as Ahmed’s supervisor, could lead a reasonable 

10   jury to find that Ahmed was subjected to “a steady barrage of opprobrious racial” 

11   and anti‐Muslim comments and conduct constituting a hostile work 

12   environment.    Id. (quotation marks omitted). 

13         For the foregoing reasons, the judgment of the District Court is VACATED 

14   and the case is REMANDED for further proceedings.                

15                                         FOR THE COURT: 
16                                         Catherine O’Hagan Wolfe, Clerk of Court 




                                              5